      Case 3:18-cv-07802-BRM-ZNQ Document 87 Filed 12/14/20 Page 1 of 2 PageID: 678



                                                                                                   www.moodklaw.com
NEW JERSEY OFFICE                                                                                  Melissa J. Brown
Cherry Tree Corporate Center                                                                      Member NJ & PA Bars
                                                                                                mbrown@moodklaw.com
Suite 501
535 Route 38 East
Cherry Hill, NJ 08002
(856) 663-4300 Fax: (856) 663-4439

                                               December 14, 2020

       Via Electronic Filing
       The Honorable Zahid N. Quraishi
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                           RE: Donell Freeman v. Kabeeruddin Hashmi, M.D. and Correct Care
                               Solutions LLC, d/b/a WellPath, et al.
                               Docket No.: 3:18-cv-7802
                               D/A: 8/23/11
                               Our File No.: 1275-107074 (MJB/KTS)

       Dear Judge Quraishi:

               This office represents Defendants, Wellpath, LLC f/k/a Correct Care Solutions,
       Kabeeruddin Hashmi, M.D., and Daniel Unachukwu in the above-captioned matter. Please accept
       this correspondence as Defendants’ formal objection to Plaintiff’s Affidavit of Merit.

              On December 13, 2020, Plaintiff filed an Affidavit of Merit authored by Grant Phillips,
       M.D. Please be advised that Defendants notified Plaintiff on December 1, 2020 that they objected
       to Dr. Philips. A review of Dr. Philips’ CV and his Affidavit, demonstrate that Dr. Phillips is
       Board Certified in Family Medicine.

               Pursuant to New Jersey’s Affidavit of Merit statute, a physician authoring an Affidavit of
       Merit for a medical malpractice claim must be board-certified in the same specialty or sub-
       specialty as the defendant if said defendant is board-certified in a specialty or subspecialty
       recognized by the American Board of Medical Specialties or the American Osteopathic
       Association. N.J.S.A. 2A:53A-41; see also Ryan v. Renny, 203 N.J. 37, 43 (2010) (“[T]he Affidavit
       of Merit statute requires that the plaintiff's affiant be board-certified in the same specialty or
       subspecialty as the defendant.”).

               As declared in his Answer, Dr. Hashmi is Board Certified in Internal Medicine and
       Emergency Medicine, two separate and distinct specialties from Family Medicine. Dr. Hashmi is
       also a certified Correctional Healthcare Professional. Accordingly, Dr. Phillips is not qualified to
       author an Affidavit of Merit against Dr. Hashmi.



       {NJ165843.1}
            Philadelphia      Pittsburgh     New York     Westchester County   Wilmington      Towson
           Pennsylvania      Pennsylvania    New York         New York          Delaware       Maryland
Case 3:18-cv-07802-BRM-ZNQ Document 87 Filed 12/14/20 Page 2 of 2 PageID: 679




       While this matter is in Federal Court and a conference pursuant to Ferreira v. Rancocas
Orthopedic Associates, 178 N.J. 144 (2003) need not be scheduled, please be advised that
Defendants intend to pursue all legal remedies available to them in compliance with the Affidavit
of Merit Statute.


                                            Respectfully submitted,

                                            MARKS, O’NEILL, O’BRIEN,
                                            DOHERTY & KELLY, P.C.


                                            Melissa J. Brown
                                            Melissa J. Brown, Esquire


MJB/KTS
cc:  Michael Poreda, Esquire (Via E-Courts)
     Thomas Reardon, III, Esquire (Via E-Courts)




{NJ165843.1}
